FILED
                            NOT FOR PUBLICATION                               NOV 26 2014

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 13-10675

               Plaintiff - Appellee,              D.C. No. 5:12-cr-00769-EJD

  v.
                                                  MEMORANDUM*
RUDY MARTINEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Edward J. Davila, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Rudy Martinez appeals from the district court’s judgment and challenges his

guilty-plea conviction and 140-month sentence for possession with intent to

distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and

(b)(1)(B)(viii); and possession with intent to distribute heroin, in violation of 21

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 841(a)(1) and (b)(1)(B)(i). Pursuant to Anders v. California, 386 U.S.
738 (1967), Martinez’s counsel has filed a brief stating that there are no grounds

for relief, along with a motion to withdraw as counsel of record. We have

provided Martinez the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Martinez has waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                   13-10675